In a proceeding to acquire title to real property, tentative and final decrees, insofar as appealed from, unanimously affirmed, with costs. We consider the procedure of making tentative awards before all the evidence has been produced and considered to be undesirable, even though the claimants are afforded an opportunity of continuing and concluding the cross-examination of the City’s witnesses and are given the right to introduce other and additional evidence on the hearings on objections to such tentative awards. Here, however, no harm was occasioned as the awards, in the light of all the evidence, are proper. Close, P. J., Carswell, Adel and Lewis, JJ., concur; Hagarty, J., concurs in the result. [See post, p. 826.]